The appellant was convicted in the county court of Cleveland county and sentenced, on the 4th day of September, 1909, to serve thirty days in the county jail and pay a fine of fifty dollars, for a violation of the prohibitory law. The regular county judge was disqualified and C.M. Keiger was elected special judge to try the case. At the time of pronouncing judgment and sentence the court allowed forty days in which to make and serve case-made. Later the *Page 692 
special judge attempted to grant sixty days additional time in which to make and serve case-made, but no order was made extending the time within which the appeal might be filed in this court. Under the holdings of the Supreme Court of this state, and this court, a judge pro tempore has no authority to extend time for making and serving case-made, after the original order is made. See Rasberry v. State, 4 Okla. Cr. 613; Dobbs v. State (ante), decided at this term. Under the repeated holdings of this court an appeal must be filed here within sixty days in misdemeanor case, unless the time for good cause is extended by the trial judge, not to exceed 120 days from the date of the judgment. In the case at bar no such order was made. The sixty days extension given by the special judge on October 15th, 1909, is void and of no effect. The appeal is not taken in time and will have to be dismissed. Dismissed.